9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 and 6-20 are pending and examined below.

Response to Amendment
Applicant’s arguments in light of amendments, filed 1/12/2021, with respect to Claims 103 have been fully considered and are persuasive.  The 35 USC § 103 rejections of Claims 1-4 and 6-20 have been withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Mahasenan et al. (US 2017/0265041) in view of Kochanski (US 2015/0153151) and Perttunen et al. (US 2014/0320121):

Regarding claims 1, 16, and 20, Mahasenan discloses an indoor local position estimation system including magnetic fingerprint data but does not explicitly disclose utilizing magnetic field vector mapping, Kochanski discloses utilizing x-, y-, and z-axis components based on magnetic information but does not disclose the use of a predetermined magnetic field map with magnetic signature weighing, Perttunen discloses a location tracking device using EMF deviations including weighing the strengths of the signal.  However, none of the references 

Therefore claims 1-4 and 6-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665